          Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 1 of 23



 1   Christine Anderson Ferraris, #031414
     A. FERRARIS LAW, P.L.L.C.
 2   333 N. Wilmot, Suite 340
     Tucson, AZ 85711
 3   Tel.:(520) 618-5339
     cferraris@aferrarislaw.com
 4
     Susan M. Rotkis, AZ Bar 032866
 5   PRICE LAW GROUP, APC
     382 S. Convent Ave
 6   Tucson, Arizona 85701
     Tel. (520) 622-2481
 7   Susan@pricelawgroup.com

8
     Counsel for Plaintiffs
 9
                     IN THE UNITED STATES DISTRICT COURT
10                       FOR THE DISTRICT OF ARIZONA

11   Gabriel Barrio and Kali Barrio,               Case No.: __________________
     Husband and Wife,
12                 Plaintiffs,
                                                   CIVIL COMPLAINT
13   v.
                                                   MAGNUSON MOSS WARRANTY
14                                                 ACT, FRAUD, BREACH OF
     Gisa Investments, LLC, an Arizona
                                                   CONTRACT, RACKETEERING,
     limited liability company; Tophat
15                                                 AIDING & ABETTING,
     U.S., LLC, an Arizona limited liability
                                                   NEGLIGENT
     company,
16                                                 MISREPRESENTATION,
                   Defendants.                     RESCISSION, CONSUMER
17                                                 FRAUD,
                                                   BREACH OF WARRANTY,
18
                                                   DEMAND FOR JURY TRIAL
19
                                    INTRODUCTION
20
              1.    The Plaintiffs, Gabriel Barrio and Kali Barrio, through A. Ferraris
21
     Law, and Price Law Group, the undersigned counsel, file this Complaint to sue
22
     Defendants Gisa Investments, LLC, and Tophat U.S., LLC for repairs and defects
                                               1
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 2 of 23



 1   associated with a Land Rover Defender 110 purchased from Gisa Investments,

 2   LLC, and the custom restoration agreement with Tophat U.S., LLC. Gisa

 3   Investments, LLC and Tophat U.S., LLC, acted as one another’s representative

 4   and agent and by their conduct caused Mr. and Mrs. Barrio to suffer and continue

 5   to this day to suffer economic and non-economic harm in violation of federal and

 6   Arizona state law.

 7                        PARTIES, JURISDICTION & VENUE

8            2.    Plaintiffs, consumers Gabriel Barrio and Kali Barrio, (the “Barrios”)

 9   are residents Othello, Adams County, Washington.

10           3.    Defendant, Gisa Investments, LLC (“Gisa”) is an Arizona limited

11   liability company registered with the State of Arizona, through Tophat U.S., LLC,

12   is in the business of importing, re-building, selling and repairing used Land Rover

13   Defenders in Phoenix, Arizona.

14           4.    Defendant Tophat U.S., LLC (“Tophat”) is an Arizona domestic

15   limited liability company registered with the State of Arizona, and together with

16   Gisa Investments, LLC is in the business of importing, re-building, selling, and

17   repairing used Land Rover Defenders in Phoenix, Arizona.

18           5.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §

19   1331, 1367 and 15 U.S.C. § 2310(d)(3)(B).

20           6.    Venue is proper in the District of Arizona pursuant to 28 U.S.C.

21   §1391 (b)(2), because the unlawful conduct alleged occurred within the District of

22   Arizona.
                                            2
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 3 of 23



 1            GENERAL ALLEGATIONS COMMON TO ALL CLAIMS

 2           7.    On or about March 23, 2016, while searching on the internet for Mr.

 3   Barrio’s dream vehicle, Tophat’s internet advertising caught Mr. and Mrs. Barrio’s

 4   attention. Tophat advertised they rebuild “like new” Land Rover Defenders.

 5   Tophat representations of quality and expertise convinced the Barrios to enter

 6   into an agreement and they paid $36,000 (April 8, 2016) toward the $120,000

 7   purchase price for a custom rebuilt Land Rover Defender.

8            8.    Under the Tophat written agreement, the following representations

 9   were made:

10                 a.     (The Land Rover Defender) “shall be constructed in a

11   first class fashion as is standard for Tophat, using “highest-grade

12   materials”

13                 b.     Tophat, warrants it has had sufficient time to fully and

14   completely review the plans and specifications (for the custom build). The total

15   sum of $120,000.00 USD shall be paid to Tophat U.S., LLC, $36,000 within 7

16   days of execution of agreement, second installment, $36,0000, is due halfway

17   through the process, and remaining $48,000 upon delivery of the vehicle. Any

18   changes or alterations in the plans or specifications shall be by written change

19   order executed by both parties. In the event of any change order, the contract price

20   shall be adjusted accordingly. The Land Rover Defender 110 shall be completed

21   within 12 months after CONTRACTOR has received the 30% deposit.

22   CONTRACTOR shall be entitled to an extension of time to complete the vessel in
                                            3
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 4 of 23



 1   the event of the following events: (a) Failure of delivery of necessary components

 2   from third parties, provided that due diligence has been exercised by the

 3   CONTRACTOR in the ordering of the materials; (b) Force majeure or act of God.

 4                 c.     CONTRACTOR shall provide to BUYER any warranties or

 5   guarantees which may be available for materials incorporated in the car plus a

 6   one-year, unlimited mileage warranty on the engine and transmission.

 7                 d.     BUYER and BUYER'S representative shall be entitled to

8    inspect the work in progress at any reasonable time.

 9                 e.     CONTRACTOR will provide pictures of the full course of the

10   build and purchase of products used in the build on a Bi-weekly basis.

11                 f.     CONTRACTOR guarantees that this vehicle can be imported

12   and registered in the state of Washington. If not, we will take back the vehicle and

13   give a 100% refund on the purchase of the vehicle ($120,000,00).

14           9.    The following details the documented history of repairs and

15   problems experienced since the date of delivery and supports that pre-sale

16   advertising and written agreement misrepresent Tophat’s quality of workmanship

17   and expertise in building the Land Rover Defender the Barrios purchased.

18           10.   Since the date of delivery, approximately June 22, 2018, the

19   Defender’s disrepair is well documented by several repair facilities. Significantly,

20   findings documented show that Tophat together with Gisa by their

21   advertisements and written communications, and related conduct made unlawful

22   material misrepresentations in connection with the sale of the Land Rover
                                            4
         Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 5 of 23



 1   Defender to the Barrios.         “The Land Rover Defender) “shall be

 2   constructed in a first-class fashion as is standard for Tophat, using

 3   “highest-grade materials”

 4           11.   The Tophat Agreement reiterates the advertising Tophat employed

 5   to induce the Barrios to purchase the Defender. The promise of the “highest -

 6   grade materials, and that the Defender would be “like new” was false, though

 7   Tophat promised a like-new Defender and first-class construction. Within a day

8    or so after delivery in Tempe, the Defender’s air conditioning unit failed. A faulty

 9   air conditioning unit is a major safety issue in Arizona where temperatures

10   average more than 100° at the time of delivery (late June 2018) when the Defender

11   was delivered to the Barrios at Tophat’s facility in Tempe.1

12           12.   Purchase documents include a title for the Defender, Arizona

13   Department of Transportation issues title given to the Barrios identifies Gisa

14   Investments, LLC, as the owner of the Defender, with an issue date of January 2,

15   2018.

16           13.   Repair orders from shortly after delivery show that the

17   transmission was seeping fluid. These initial events were followed by a dashboard

18   fire with acrid smoke emanating from the wiring crammed into the dashboard.

19

20

21   1According to recorded temperatures from that period daytime average
     temperature was between 102-106
22   https://www.timeanddate.com/weather/usa/phoenix/historic?month=6&year=2
     018
                                            5
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 6 of 23



 1   During an inspection of this major repair, the Barrios were informed the

 2   Defender’s wiring exhibited poor workmanship, they were advised to have the

 3   wiring completely redone. Photos taken during inspections confirm the poor

 4   electronic workmanship and problematic materials and parts such as leakage

 5   throughout the transmission and pinion gears.

 6           14.    The defective conditions found by third-party repair facilities

 7   demonstrates the Defender was not constructed in the “a first-class fashion”

8    advertised and promised by Tophat. Unfortunately, these serious issues were only

 9   the beginning of months of inspections and diagnosis of serious mechanical

10   problems with the Defender. As the Defender continued to experience mechanical

11   problems documents evidencing the problems were shared with Tophat. Emails

12   between Mr. Barrio and Carel Van Helsdingen show that several days passed

13   before Mr. Helsdingen responded, and was essentially dismissive of the leakage

14   problems and while admitting that a Tophat technician was responsible for the

15   Defender’s poor wiring. Though Tophat technician, Alex, did attempt to repair

16   Defender’s mechanical problems the Defender continued to experience electronic

17   failures of several components along with engine overheating, and failure of the

18   heater (all occurring in the middle of winter in Washington state). Tophat

19   eventually did reimburse for some repairs, but only those that Tophat unilaterally

20   decided were under warranty, though having provided the following warranty to

21   the Barrios:

22          “…provide to BUYER any warranties or guarantees which may be
                                           6
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 7 of 23



 1           available for materials incorporated in the car plus a one-year,
             unlimited mileage warranty on the engine and transmission.”
 2
             15.   A major problem for the Barrios was that parts installed by
 3
     Defendants that required replacement were not marked as parts normally would
 4
     be so that they could be ordered. This surprise was discovered when repair
 5
     technicians engaged by the Barrios contacted Tophat, and Alex (Tophat’s
 6
     technician) admitted Tophat had no information about the parts Tophat installed,
 7
     thereby no parts, nor accompanying warranties were available.
8
             16.   Defendants never disclosed that parts installed were un-marked
 9
     and had no warranty, instead they advertised parts and materials were of high
10
     grade and the Defender was warrantied.
11
             17.   Not only did the Barrios incur significant loss to repair the
12
     Defender, but due to the difficulty in finding parts, combined with the significant
13
     challenges and time required to diagnose repairs needed, they endured several
14
     months they were unable to use the vehicle for it was unsafe and inoperable.
15
             18.   The Barrios were not compensated for their loss of use nor did the
16
     limited reimbursement Tophat provided account for the significant safety risks
17
     Tophat subjected the Barrios and the public sharing the road, by selling them a
18
     Defender with poor workmanship and mechanical failures.
19
             19.   The Defender’s mechanical failures continued through October
20
     2019 resulting in significant time and expense. The following provides some detail
21
     but is not inclusive of all the problems:
22
                                             7
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 8 of 23



 1                  a.    Replace leaking radiator though paid for by Tophat there

 2   were several weeks of loss of use waiting for a replacement to be shipped to the

 3   Land Rover repair facility, Dare Brittania (224 miles from the Barrios’ home);

 4                  b.    Significant time to diagnose and expense to repair an ill fitted

 5   serpentine belt that affected several operations in the Defender causing multiple

 6   mechanical problems;

 7                  c.    Diagnosis of Heater/AC which malfunctioned since delivery

8    of the vehicle in Arizona (Agreement shows $7,500 charge for the air condition

 9   unit);

10                  d.    Installation missing door sealant;

11                  e.    Repair malfunctioning of key/door lock;

12                  f.    Repair leaking transfer case;

13                  g.    Repair leaking washer reservoir, and malfunctioning

14   windshield washer, spray;

15                  h.    Repair rear door with broken latch;

16                  i.    All wiring installed was unmarked as well as all fuses and

17   relays making any inspection or repair nearly impossible because of the time

18   involved to determine connections or faults.

19            20.   To date, the Defender has spent most of the time since delivery in

20   June 2018 at repair facilities to diagnose and repair the poor workmanship and

21   low quality or faulty parts Tophat installed in the Defender.

22            21.   Contrary to Tophat’s representations the Defender was sold as an
                                            8
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 9 of 23



 1   unsafe and uninsurable vehicle. Haggerty Classic Car Insurance, whose brochure

 2   Tophat provided with the sale, informed the Barrios the Defender could not be

 3   insured for daily driving, the very purpose for which Mr. Barrio informed Tophat

 4   he intended to use the Defender.

 5          22.    As described and documented, the repair and safety problems Mr.

 6   and Mrs. Barrio experienced with the Defender are in stark contrast to additional

 7   written representations of the Defender’s condition made shortly before delivery:

8           “…the car is ready and perfect. Everything has been
            tested and good to go.”
 9
            “Everything works properly and we’re currently doing
10          the final test runs.”

11          23.    Tophat further breached its Agreement when it failed to have

12   Defender delivered in a year, a promise made again several months after signing

13   the Agreement in October (2016) when the Defender body had been purchased,

14   where Mr. Van Helsdingen reassured the Barrios: “Your project is still on

15   schedule though and an April (2017) delivery should not be a problem

16   at all.” Email dated 10.01.16 from Mr. Van Helsdingen to Mr. Barrio. This false

17   promise again repeated by Mr. Van Helsdingen a month before expected delivery,

18   “We have planned a shipment for your car next month so we’re nearly there!” was

19   combined with a statement promising the Defender was completed per contract,

20   though it was not. Based on Mr. Van Helsdingen’s false promises, the Barrios sent

21   a payment of $36,000 however it would be more than three months before Tophat

22   delivered the Defender to the Barrios in late June 2018.
                                           9
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 10 of 23



 1           24.   November 2017, Mr. Van Helsdingen before delivery, requested the

 2   Barrios pay in advance $24,000.

 3           25.   Written communications from Mr. Van Helsdingen represented the

 4   build process would be sped up if Tophat received these funds earlier than the

 5   contract required. The request for fees in advance combined with demonstrated

 6   delays and false promises indicates Tophat was undercapitalized without

 7   sufficient funds to meet contractual obligations.

8            26.   Mr. and Mrs. Barrio have incurred significant harm and loss due to

 9   Gisa and Tophat’s misconduct in the advertisement, sale, repair and warranty of

10   the Defender. Mr. and Mrs. Barrio’s out-of-pocket costs for repairs are about

11   $26,723.89. They have incurred further out-of-pocket loss by multiple long-

12   distance trips to repair facilities, interest for loans to purchase and repair the

13   Defender, interrupted travel, major loss of use of the vehicle, loss of income,

14   stress, humiliation, and frustration.

15           27.   Mr. and Mrs. Barrio have attempted to resolve this matter before

16   filing this action. They offered to release all claims and resolve this matter if

17   Tophat U.S., LLC and Gisa Investments LLC would agree to undo the transaction,

18   that is cancel the contract, return all amounts paid thereunder, and reimburse Mr.

19   and Mrs. Barrio for out of pocket costs and loss in the amount of $171,054.28, and

20   to take delivery of the Defender from the Barrios’ home in Washington State.

21           28.   To date neither Defendant has provided a written response to the

22   written settlement offer.
                                             10
       Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 11 of 23



 1                        ARIZONA CONSUMER FRAUD ACT
                          A.R.S. § 44-1522 to A.R.S. § 44-1534
 2
             29.   Plaintiffs incorporate the foregoing facts by reference as if fully set
 3
     out herein.
 4
             30.   Plaintiffs pursue a claim for violation of the Arizona Consumer
 5
     Fraud Act against Defendants.
 6
             31.   The Arizona Consumer Fraud Act protects consumers against
 7
     unfair and deceptive conduct.
8
            “The term 'deceptive' has been interpreted to include
 9          representations that have a 'tendency and capacity' to convey
            misleading impressions to consumers even though interpretations
10          that would not be misleading also are possible.”

11   Ward v. Fireman's Fund Ins. Companies, 731 P.2d 106, 112, 152 Ariz. 211, 217

12   (Ariz. App. 1986).

13         32.     Elements to pursue a lawsuit for violation of the Consumer Fraud

14   Act (“Act”) are a false promise or a misrepresentation made in connection with

15   the sale or advertisement of merchandise and the consumer's consequent and

16   proximate injury. Sellinger v. Freeway Mobile Home Sales, Inc., 110 Ariz. 573,

17   521 P.2d 1119 (1974).

18         33.     Misrepresentation, as defined under the Act, may be verbal or

19   written to support a violation of the Consumer Fraud Act. A.R.S. § 44-1521 (7)

20   defines “Sale”, § 44-1521 (5) defines “Merchandise,” and A.R.S. § 44-1521 (1)

21   defines “Advertisement.” Each term comes with a broad definition therefore

22   typical usage does not control each term’s interpretation under the Act. Murray
                                           11
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 12 of 23



 1   v. Farmers Ins. Co. of Ariz., 239 Ariz. 58, 68 ¶ ¶34-43, 366 P.3d 117, 127-129 (Ct.

 2   App. 2016). The Court of Appeals in Villegas, considered the Act’s definitions of

 3   “sale,” “advertisement,” and “merchandise” relative to Defendant Transamerica

 4   Financial Services loan agreement and its advertising, and found that a loan,

 5   though not typically considered merchandise, was merchandise under the Act’s

 6   broad language, and as such, the loan transaction was a sale and advertisement of

 7   merchandise under the Act.”

8          34.     Tophat’s    misrepresentations     as   evidenced    by   third-party

 9   inspections and documented facts in connection with the advertising and sale of

10   the Defender is actionable conduct under the Arizona Consumer Fraud Act.

11         35.     Further, Tophat’s knowledge and apparent business practice of

12   advertising and misrepresentation typifies willful deceit, and reckless indifference

13   to Mr. and Mrs. Barrio’s respective interests, such conduct is subject to punitive

14   damages. Punitive damages are to be awarded to punish the wrongdoer and deter

15   such misconduct in the future. Linthicum v. Nationwide Life Ins. Co., 150 Ariz.

16   326 (1986). Punitive damages are appropriate where a defendant’s wrongful

17   conduct was guided by willful or wanton disregard of the interests of others. Piper

18   v. Bear Med. Sys., Inc., 180 Ariz. 170, 180, 883 P.2d 407, 41 (App. 1993). An act

19   is willful where the resulting injury is intentional or the natural or probable

20   consequence of the act. Conchin v. El Paso & S.W.R. Co., 13 Ariz. 259, 264, 108 P.

21   260, 262 (Ariz. Terr. 1910). Courts have justified awarding punitive damages to

22   help consumers enforce consumer protections by helping to reimburse the cost of
                                            12
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 13 of 23



 1   litigation. Linthicum at 330.

 2         36.      Gisa Investment LLC sold and transferred the Defender title to the

 3   Plaintiffs concealing known information about the Defender’s defects, and

 4   Tophat’s misrepresentations and deception. Under the Arizona Consumer Fraud

 5   Act, Plaintiffs are entitled to recover from each Defendant actual damages and

 6   punitive damages.

 7                                        FRAUD

8            37.    Plaintiffs incorporate by reference the foregoing paragraphs as if

 9   fully set out herein.

10           38.    Plaintiffs pursue a claim for Fraud against Defendants.

11           39.    A claim for fraud is to remedy against deceptive conduct:

12           “The term 'deceptive' has been interpreted to include
             representations that have a 'tendency and capacity' to convey
13           misleading impressions to consumers even though
             interpretations that would not be misleading also are possible.”
14
     Ward v. Fireman's Fund Ins. Companies, 731 P.2d 106, 112, 152 Ariz. 211, 217
15   (Ariz. App. 1986).

16           40.    To pursue a legal claim for fraud one must show a representation

17   was made verbally or in writing; the representation was false, the representation

18   was important, the representor knew the representation was false or was ignorant

19   as to the truth; the representor’s intent that the misrepresentation be acted upon

20   by the recipient in the manner reasonably contemplated; and the recipient’s

21   reliance on its truth; the recipient’s right to rely on the representation; and the

22   recipient’s consequent and proximate injury. Echols v. Beauty Built Homes, Inc.,
                                           13
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 14 of 23



 1   132 Ariz. 498,500 (1982)

 2           41.    Tophat’s willful misrepresentations as evidenced by third-party

 3   inspections and documented facts in connection with the advertising and sale of

 4   the Defender is actionable conduct under a claim for fraud. Further, Tophat’s

 5   knowledge and apparent business practice of advertising and misrepresentation

 6   typifies willful deceit, and reckless indifference to Mr. and Mrs. Barrio’s respective

 7   interests, such conduct is subject to punitive damages. Punitive damages are to be

8    awarded to punish the wrongdoer and deter such misconduct in the future.

 9   Linthicum v. Nationwide Life Ins. Co., 150 Ariz. 326 (1986). Punitive damages are

10   appropriate where a defendant’s wrongful conduct was guided by willful or

11   wanton disregard of the interests of others. Piper v. Bear Med. Sys., Inc., 180 Ariz.

12   170, 180, 883 P.2d 407, 41 (App. 1993). An act is willful where the resulting injury

13   is intentional or the natural or probable consequence of the act. Conchin v. El Paso

14   & S.W.R. Co., 13 Ariz. 259, 264, 108 P. 260, 262 (Ariz. Terr. 1910). Courts have

15   justified awarding punitive damages to help consumers enforce consumer

16   protections by helping to reimburse the cost of litigation. Linthicum at 330.

17           42.    Gisa Investment LLC knowingly sold and transferred the Defender

18   title to the Plaintiffs concealing known information about the Defender’s defects,

19   and Tophat’s misrepresentations and deception.

20           43.    Under a claim of fraud, Plaintiffs are entitled to recover from each

21   Defendant actual damages, punitive damages, and attorneys’ fees and costs.

22   Rawlings v. Apodaca, 151 Ariz. 149 (1986).
                                            14
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 15 of 23



 1                       BREACH OF IMPLIED WARRANTIES
                             A.R.S. §§ 44-1267, 47-2315
 2
             44.    Plaintiffs incorporate by reference the foregoing paragraphs as if
 3
     fully set out herein.
 4
             45.    The Uniform Commercial Code as adopted by the State of Arizona
 5
     provides for an implied warranty of merchantability for the sale of used motor
 6
     vehicles pursuant to A.R.S. § 44-1267.
 7
             46.    Under A.R.S. § 44-1267, a motor vehicle must function in a safe
8
     condition as provided in title 28, chapter 3, article 16 and be substantially free of
 9
     any defect that significantly limits the use of the motor vehicle for the ordinary
10
     purpose of transportation on any public highway.
11
             47.    As described above, the Defender within one day of purchase did
12
     not function as required under A.R.S. § 44-1267.
13
             48.    By A.R.S. § 47-2315, where the seller at the time of contracting has
14
     reason to know any particular purpose for which the goods are required and that
15
     the buyer is relying on the seller's skill or judgment to select or furnish suitable
16
     goods, there is unless excluded or modified as required under A.R.S. 47-2316 an
17
     implied warranty that the goods shall be fit for such purpose.
18
             49.    Here, Defendants failed to select and install suitable parts in the
19
     Defender, and did not properly exclude or modify such implied warranty, thereby
20
     Defendants failed to furnish suitable good to the Plaintiffs.
21
             50.    Failure to honor the implied warranties that attached to the
22
                                            15
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 16 of 23



 1   Defender’s sale, combined with the affirmations of facts and promises relative to

 2   the warranties became part of the basis of the Agreement.

 3           51.   Defendants representations such as those described create

 4   additional express warranties that the Defender shall conform to the affirmation,

 5   promise and representation made, such as that it was a like new vehicle to be

 6   driven on public highways.

 7           52.   As described, the Defender did not conform to express and implied

8    warranties of merchantability, and fitness for a particular purpose.

 9           53.   As a result of Defendants’ violation of Arizona implied warranty law

10   as described above Plaintiffs were harmed in an amount not less than $50,000.

11           54.   Because of Defendants’ violations of implied warranty statutes,

12   Plaintiffs are entitled to recover from each Defendant actual damages, punitive

13   damages, and attorneys’ fees and costs.

14                  MAGNUSON-MOSS WARRANTY ACT
              FEDERAL CONSUMER PRODUCT WARRANTIES ACT
15                        15 U.S.C. §§ 2301-2312

16           55.   The Magnuson-Moss Warranty Act, Federal Consumer Product

17   Warranties Act, 15 U.S.C. § 2301, et seq., (“MMWA”) provides additional

18   protections to consumers given under state warranty statutes.

19           56.   The MMWA, a federal statute that supplements actions and
20   remedies for enforcing state warranty laws, also provides that a consumer can
21
     seek to recover reasonable attorneys’ fees and costs, where a consumer proves that
22   a deceptive warranty was made or where any person fails to comply with the Act’s
                                           16
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 17 of 23



 1   provisions.

 2           57.    Breach of Arizona warranty law (common law and statutes), in turn,

 3   violates the MMWA, allowing the Plaintiffs to recover losses due to violation of

 4   product and express written warranties MMWA pursuant to 15 U.S.C. § 2310(d)(1)

 5   and 15 U.S.C. § 2310(d)(2) of the MMWA.

 6           58.    As a result of Defendants’ violation of Arizona implied warranty

 7   laws as described above Plaintiffs were harmed in an amount not less than

8    $50,000.

 9           59.    Additionally, under the MMWA for Defendants’ violations of

10   Arizona implied warranty law the Plaintiffs are entitled to recover actual damages,

11   and attorneys’ fees and costs, as well as injunctive relief.

12           60.    Defendants have breached the contract and warranty and further

13   violated the Federal MMWA by failing and refusing to bring the automobile into

14   conformity with its written and implied warranty.

15           61.    Defendants have also violated the MMWA by failure to provide in

16   its direct dispute response communications information establishing and

17   governing the informal dispute resolution mechanism, 16 CFR 703.2.

18           62.    Defendants have also violated the MMWA by their failure to make

19   available to the Plaintiffs the terms of its warranty before the purchase of

20   Defendant’s vehicle, 16 CFR 703.3.

21           63.    Plaintiffs are entitled to the remedy available under 15 U.S.C.

22   §2310, including all of his actual damages, attorneys’ fees and costs of litigation.
                                             17
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 18 of 23



 1                               BREACH OF CONTRACT

 2           64.    Plaintiffs incorporate by reference the foregoing paragraphs as if

 3   fully set out herein.

 4           65.    Parties manifested a mutual assent in that Plaintiffs agreed to pay

 5   for the Defender, and Defendants agreed to deliver the Defender.

 6           66.    Defendants did not deliver the Defender in a condition promised

 7   and advertised.

8            67.    Defendants each contributed to the breach of contract as set forth

 9   above, in that the vehicle was not like new, and did not perform as advertised and

10   was not free from defects pursuant to the agreement.

11           68.    As a result of Defendants’ breach of contract as described above

12   Plaintiffs were harmed in an amount not less than $50,000.

13           69.    The Plaintiffs are entitled to recover actual damages, and attorneys’

14   fees and costs as well as injunctive relief.

15           70.    Alternatively, the Plaintiffs may seek rescission of the contract.

16                                  RACKETEERING
                              A.R.S. §§ 13-2301, 13-2314.04
17
             71.    Plaintiffs incorporate by reference the foregoing paragraphs as if
18
     fully set out herein.
19
             72.    Defendants misrepresented the condition of the Defender to induce
20
     Plaintiffs to purchase the Defender.
21
             73.    Defendants failure to provide the Defender free from defect was
22
                                             18
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 19 of 23



 1   part of a scheme or artifice to defraud the Plaintiffs.

 2           74.    Because Defendants Gisa and Tophat work together and are the two

 3   businesses involved with the sales transaction of the Defender with the Plaintiffs.

 4   There is factual support that Gisa and Tophat conducted a scheme to defraud the

 5   Plaintiffs.

 6           75.    As a result of Defendants’ racketeering activity Plaintiffs were

 7   harmed in an amount not less than $50,000.

8            76.    Because Defendants’ scheme to defraud harmed the Plaintiffs, the

 9   Plaintiffs are entitled to pursue actual and treble damages, reasonable attorneys’

10   fees and costs.

11                              AIDING AND ABETTING

12           77.    Plaintiffs incorporate by reference the foregoing paragraphs as if

13   fully set out herein.

14           78.    Gisa Investments, LLC procured and sold vehicle to the Plaintiffs

15   with sufficient knowledge that Tophat would sell the vehicle to the Plaintiffs.

16           79.    By assisting Tophat to misrepresent and sell a used vehicle that did

17   not function in a safe condition as provided in title 28, chapter 3, article 16 with

18   defects that significantly limits the use of Defender for the ordinary purpose of

19   transportation on any public highway Gisa Investments substantially assisted and

20   encouraged Tophat.

21           80.    By assisting Tophat to sell a used vehicle that did not function in a

22   safe condition as provided in title 28, chapter 3, article 16 with defects that
                                             19
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 20 of 23



 1   significantly limits the use of Defender for the ordinary purpose of transportation

 2   on any public highway, Gisa Investments substantially assisted and encouraged

 3   Tophat LLC.

 4           81.    Gisa and Tophat’s involvement aided and abetted each other to

 5   deceive the Plaintiffs during the pre-sale of the Defender.

 6           82.    As a result of Defendants’ racketeering activity Plaintiffs were

 7   harmed in an amount not less than $50,000.

8            83.    Because Defendants aided and abetted each other to deceive the

 9   Barrios. The Plaintiffs are entitled to pursue actual and punitive damages,

10   reasonable attorneys’ fees and costs.

11                           NEGLIGENT MISREPRESENTATION

12           84.    Plaintiffs incorporate by reference the foregoing paragraphs as if

13   fully set out herein.

14           85.    Arizona recognizes the law of negligent misrepresentation where

15   information is supplied with a commercial transaction. Mur-Ray Mgmt. Corp. v.

16   Founders Title Co., 154 Ariz. 417, 423 (Ct. App. 1991).

17           86.    A claim for negligent misrepresentation arises when the provider,

18   usually a seller, has a pecuniary interest and information is provided in the course

19   of seller’s business. Id. A seller of merchandise must exercise reasonable care and

20   competence when a seller provides information to a purchaser intending for the

21   purchaser to rely on the information found to be false, causing purchaser to incur

22   damages when the false information was justifiably relied upon. Id. The false
                                             20
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 21 of 23



 1   information can be a misrepresentation, or an omission of fact. McAlister v.

 2   Citibank (Arizona), 171 Ariz. 2017, 215 (Ct. App. 1992).

 3           87.    Tophat made to the Plaintiffs representations prior to and after the

 4   sale of the Defender that could be construed as negligent misrepresentations, the

 5   following are examples of such representations:

 6                  “…the car is ready and perfect. Everything has
             been tested and good to go.”
 7
                    “Everything works properly and we’re currently
8            doing the final test runs.”

 9           88.    These documented statements are misrepresentations of the

10   condition of the Defender that the Plaintiffs justifiably relied upon, and in relying

11   on these and other statements, the Plaintiffs incurred economic loss and other

12   harm subjecting Defendants to a claim of negligent misrepresentation.

13           89.    Consequential and out-of-pocket losses are recoverable under a

14   negligent misrepresentation claim. Recoverable loss is all damage the Barrios

15   incurred, including the difference in the value of what was received in the

16   transaction and the purchase price, and pecuniary loss suffered as a result of

17   reliance on the misrepresentation (s). Standard Chtd. PLC v. Price Waterhouse,

18   190 Ariz. 6, 35 (Ct. App. 1996).

19                                        RESCISSION

20           90.    Plaintiffs incorporate by reference the foregoing paragraphs as if

21   fully set out herein.

22           91.    Tophat’s breach of Arizona warranty statutes resulted in an un-
                                            21
        Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 22 of 23



 1   merchantable vehicle upon delivery, thereby purchase agreement is voidable at

 2   the Barrios’ option.

 3           92.    In Arizona, where fraud is part of a transaction, a party may cancel

 4   the contract and seek return of the purchase price paid, and also recover incidental

 5   and consequential damages incurred by seller’s breach of the transaction’s

 6   contract. Mobile Home Sales Management, Inc. v. Brown, 115 Ariz. 11, 13-14, 562

 7   P.2d 1378, 1380-81 (Ct. App. 1977). Arizona Revised Statutes §§47-2714, 47-2715.

8                             DEMAND FOR JURY TRIAL

 9           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs

10   demand trial by jury of all issues so triable.

11

12                                PRAYER FOR RELIEF

13           WHEREFORE, Plaintiffs Gabriel Barrio and Kali Barrio pray that this

14   Court enter Judgment in their favor and against Gisa Investments, LLC and

15   Tophat U.S., LLC as follows:

16           A.     An award of actual damages including any compensatory,

17   incidental, or consequential damages commensurate with proof at trial for the

18   acts complained of herein;

19           B.     Appropriate injunctive relief finding that the Plaintiff can rescind

20   the purchase agreement;

21           C.     For pre- and post-judgment interest on any amounts awarded

22   herein at the maximum lawful rate from the date of its rendition until paid in full;
                                             22
       Case 2:20-cv-00991-SPL Document 1 Filed 05/21/20 Page 23 of 23



 1          D.    For costs, interest and actual reasonable attorneys’ fees

 2          E.    Any and all equitable relief and such other and further relief as this

 3   Court deems just and proper.

 4

 5
            RESPECTFULLY SUBMITTED this 21st day of May, 2020.
 6
                                            A. FERRARIS LAW, P.L.L.C.
 7

8                                           /s/ Christine Anderson Ferraris
                                            Christine Anderson Ferraris
 9

10
                                               PRICE LAW GROUP, APC
11

12                                          /s/ Susan M. Rotkis
                                            Susan M. Rotkis
13
                               Counsel for Plaintiffs Gabriel Barrio and Kali Barrio
14

15

16

17

18

19

20

21

22
                                          23
